Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 1 of 7 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA


   Risha DeLawter,

                            Plaintiff,            Civil Action No. 4-21-cv-61

             – against–                           COMPLAINT

   Synchrony Bank and Experian Information
   Solutions, Inc.,

                            Defendant(s).


                                         COMPLAINT

         Plaintiff, Risha DeLawter (hereinafter “DeLawter”), by and through her attorneys,

  Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of her Complaint against

  Synchrony Bank (“Synchrony”) and Experian Information Solutions, Inc. (“Experian”)

  alleges as follows:

                                     INTRODUCTION

        1. This is an action for damages brought by an individual consumer for

            Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et

            seq. (the “FCRA”) and other claims related to unlawful credit reporting

            practices. The FCRA prohibits furnishers of credit information from falsely

            and inaccurately reporting a consumer’s credit information to credit reporting

            agencies.

                                          PARTIES

        2. DeLawter is an adult citizen of Mitchell, Lawrence County, Indiana.

        3. DeLawter is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.



                                             1
Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 2 of 7 PageID #: 2




       4. Synchrony is a corporation with its principal place of business located at 777

          Long Ridge Road, Stamford, Connecticut, and it furnishes consumer credit

          information to consumer reporting agencies. Synchrony regularly conducts

          business with consumers in Indiana, including DeLawter.

       5. Experian is a corporation with its principal place of business located at 475

          Anton Boulevard, Costa Mesa. California, and it engages in the business of

          maintaining and reporting consumer credit information. Experian regularly

          conducts business in Indiana.

                            JURISDICTION AND VENUE

       6. This Court has subject matter jurisdiction over this matter pursuant to 28

          U.S.C. § 1331 because the rights and obligations of the parties in this action

          arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an

          action to enforce any liability created under 15 U.S.C. § 1681 may be brought

          in any appropriate United States District Court, without regard to the amount in

          controversy.

       7. Venue in this district is proper pursuant to 28 U.S.C. § 1391 (b)(2) because a

          substantial part of the events and omissions giving rise to DeLawter’s claims

          occurred in Mitchell, Lawrence County, Indiana.

                             FACTUAL ALLEGATIONS

       8. Synchrony issued to DeLawter an account ending in 4176. The account was

          routinely reported on DeLawter’ s consumer credit report.

       9. The consumer report at issue is a written communication of information

          concerning DeLawter’ s credit worthiness, credit standing, credit capacity,



                                            2
Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 3 of 7 PageID #: 3




          character, general reputation, personal characteristics, or mode of living which

          is used or for the purpose of serving as a factor in establishing the consumer’s

          eligibility for credit to be used primarily for personal, family, or household

          purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.

       10. On or about December 06, 2019, DeLawter and Synchrony entered into a

          settlement agreement for the above referenced account. A copy of the

          settlement agreement is attached hereto as Exhibit A.

       11. Pursuant to the terms of the settlement, DeLawter was required to make

          monthly payments totaling $1,459.70 to settle and close her Synchrony

          account.

       12. DeLawter, via her debt settlement representative, timely made the requisite

          settlement payments.

       13. However, over half a year later, DeLawter’ s Synchrony account continued to

          be negatively reported.

       14. In particular, on a requested credit report dated September 30, 2020, DeLawter’

          s Synchrony account was reported with a status of “CHARGE OFF”, a balance

          of $3,864.00, and a past due balance of $3,864.00. The relevant portion of

          DeLawter’ s credit report is attached hereto as Exhibit B.

       15. This trade line was inaccurately reported. As evidenced by the enclosed

          documents, the account was settled for less than full balance and must be

          reported as settled with a balance of $0.00.

       16. On or about December 29, 2020, DeLawter, via her attorney at the time,

          notified credit reporting agencies directly of a dispute with completeness and/or



                                             3
Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 4 of 7 PageID #: 4




          accuracy of the reporting of DeLawter’ s Synchrony account. A redacted copy

          of the dispute letter is attached hereto as Exhibit C.

       17. Therefore, DeLawter disputed the accuracy of the derogatory information

          reported by Synchrony to Experian, via certified mail in accordance with 15

          U.S.C. § 1681i of the FCRA.

       18. In April of 2021, DeLawter requested an updated credit report for review. The

          tradeline for DeLawter’ s Synchrony account remained inaccurate, as

          Defendants failed to correct the inaccuracy. The relevant portion of the April

          2021 credit report is attached hereto as Exhibit D.

       19. Experian did not notify Synchrony of the dispute by DeLawter in accordance

          with the FCRA, or alternatively, did notify Synchrony and Synchrony failed to

          properly investigate and delete the tradeline or properly update the tradeline on

          DeLawter’ s credit report.

       20. If Synchrony had performed a reasonable investigation of DeLawter’ s dispute,

          her Synchrony account would have been updated to reflect a “settled” status

          with a balance of $0.00.

       21. Despite the fact that Synchrony has promised through its subscriber agreements

          or contracts to accurately update accounts, Synchrony has nonetheless

          willfully, maliciously, recklessly, wantonly, and/or negligently failed to follow

          this requirement as well as the requirements set forth under the FCRA, which

          has resulted in the intended consequences of this information remaining on

          DeLawter’ s credit report.




                                              4
Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 5 of 7 PageID #: 5




       22. Defendants failed to properly maintain and failed to follow reasonable

          procedures to assure maximum possible accuracy of DeLawter’ s credit

          information and her credit reports, concerning the account in question, thus

          violating the FCRA. These violations occurred before, during, and after the

          dispute process began.

       23. At all times pertinent hereto, Defendants were acting by and through their

          agents, servants and/or employees, who were acting within the scope and

          course of their employment, and under the direct supervision and control of the

          Defendants herein.

       24. At all times pertinent hereto, the conduct of Defendants, as well as that of their

          agents, servants and/or employees, was malicious, intentional, willful, reckless,

          negligent and in wanton disregard for federal law and the rights of the Plaintiff,

          DeLawter, herein.

                                         CLAIM FOR RELIEF

       25. DeLawter reasserts and incorporates herein by reference all facts and

          allegations set forth above.

       26. Experian is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).

       27. Synchrony is an entity who, regularly and in the course of business, furnishes

          information to one or more consumer reporting agencies about its transactions

          or experiences with any consumer and therefore constitutes a “furnisher,” as

          codified at 15 U.S.C. § 1681s-2.

       28. Synchrony is reporting inaccurate credit information concerning DeLawter to

          one or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.



                                              5
Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 6 of 7 PageID #: 6




       29. DeLawter notified Defendants directly of a dispute on the account’s

          completeness and/or accuracy, as reported.

       30. Synchrony failed to complete an investigation of DeLawter’ s written dispute

          and provide the results of an investigation to DeLawter and the credit bureau

          within the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).

       31. Synchrony failed to promptly modify the inaccurate information on DeLawter’

          s credit report in violation of 15 U.S.C. § 1681s-2(b).

       32. Experian failed to delete information found to be inaccurate, reinserted the

          information without following the FCRA, or failed to properly investigate

          DeLawter’ s disputes.

       33. Experian failed to maintain and failed to follow reasonable procedures to assure

          maximum possible accuracy of DeLawter’ s credit report, concerning the

          account in question, violating 15 U.S.C. § 1681e(b).

       34. As a result of the above violations of the FCRA, DeLawter suffered actual

          damages in one or more of the following categories: lower credit score, denial

          of credit, embarrassment and emotional distress caused by the inability to

          obtain financing for everyday expenses, rejection of credit card application,

          higher interest rates on loan offers that would otherwise be affordable and other

          damages that may be ascertained at a later date.

       35. As a result of the above violations of the FCRA, Defendants are liable to

          DeLawter for actual damages, punitive damages, statutory damages, attorney’s

          fees and costs.




                                             6
Case 4:21-cv-00061-TWP-DML Document 1 Filed 04/19/21 Page 7 of 7 PageID #: 7




        WHEREFORE, Plaintiff , Risha DeLawter, demands that judgment be entered

  against Defendants as follows:

        1. That judgment be entered against Defendants for actual damages
           pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

        2. That judgment be entered against Defendants for punitive damages
           pursuant to 15 U.S.C. § 1681n;

        3. That the Court award costs and reasonable attorney's fees pursuant to 15
           U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and

        4. That the Court grant such other and further relief as may be just and
           proper.



                         DEMAND FOR JURY TRIAL

         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff, Risha

  DeLawter, demands a trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,

                                         LAW OFFICES OF ROBERT S. GITMEID &
                                         ASSOCIATES, PLLC

                                         /s/ Diana Bauer
                                         Diana Bauer, Esq. #11906-64
                                         429 E. Dupont Road #175
                                         Fort Wayne, IN 46825
                                         Phone: (260) 414-5582
                                         Email: diana.b@gitmeidlaw.com
                                         Attorney for Plaintiff




                                                7
